DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 12/03/2020 is acknowledged. The amendment includes newly added claims 16-20 while claims 1-15 are amended.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Vig et al. (U.S. Patent No. 10,423,493 B1) in view of Block et al. (U.S. Pub. No. 2016/0034361 A1).
Regarding Claim 1, Vig teaches a data table processing method applied to a primary server in a database system cluster, wherein the database system cluster comprises the primary server and a secondary server, and the processing method comprises (Fig. 11-12, based table storage nodes and Global Secondary Index Storage nodes; also see col. 10, line 34-64):

partitioning, by the primary server, data in a first data table on the primary server according to the first partition key to obtain a first partition table and store the first partition table in the primary server (col. 10, line 11-24, col. 11, line 30-62, col. 13, line 31-53, the key schema specifying subset of the attribute to be a primary key for the table that being used as input of the hash function to determine the particular partition records belong to; which BTSNs store each of the table’s partitions; the master BTSN may be responsible for ensuring that a write to the partition has been saved at persistence storage);
wherein the second partition instruction instructs the secondary server to partition data in a second data table on the secondary server according to the second partition key to obtain a second partition table and store the second partition table in the secondary server (col. 11, line 30-62, col. 25, line 11-28 and 45-51, the GSI key is used to partition table in a set of GSI nodes;  the set of GSI nodes may be established for storing GSI contents based on the GSI keys), wherein the second data table is the same as the first data table (Fig. 11, col. 24, line 52-67 and col. 25, line 1-28 and 45-51, Fig. 11 illustrate the table T1 is partitioning among a group of 
Vig does not explicitly disclose: sending, by the primary server, the second partition instruction to the secondary server.
Block teaches: sending, by the primary server, the second partition instruction to the secondary server (the master node forwards the received events for each partition to the corresponding cluster node for storage, paragraph [0023], paragraph [0034], noted, the master node is interpreted as the primary server).

Motivation to do so would be to include sending, by the primary server, the second partition instruction to the secondary server to allow the cluster to survive any single point of failure with rapid failover (Block, paragraph [0014], line 7-8).
As per claims 6 and 11, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
Regarding claim 16, Vig as modified by Block teach all claimed limitations as set forth in the rejection of claim 1, further teach the first data table and the second data table comprises data from multiple services (col. 3, line 31-45, col. 5, line 12-20, col. 10, line 34-47, col. 11, line 54-57 and col. 12, line 1-6, col. 6, line 1-37, data for base table as a part of database service while data for non-relational database service are maintained using the log-structured service which is interpreted as the first data table and the second data table comprises data from multiple services).
Regarding claim 17, Vig as modified by Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein each of the first partition key and the second partition key corresponds to a data table column (Vig, col. 6, line 32-37, col. 10, line 11-24, col. 11, line 30-62, col. 13, line 31-53, col. 26, line 41-5, the key schema specifying subset of the attribute to be a primary key for the table that being used as input of the hash function to determine the particular partition records belong to, noted, the attribute to be a primary key of the base table and the GSI key of non-key attributes of the base table are interpreted as first partition key and the second partition key corresponds to a data column).
Regarding claim 18, Vig as modified by Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the primary server is in an active state, and wherein the secondary server is in a standby state (Block, paragraph, [0021], paragraph [0034], the master node is interpreted as the primary server is in an active state and the stand-by master node/failover cluster node is interpreted as the secondary server is in a standby state).
Regarding claim 19, Vig as modified by Block teach all claimed limitations as set forth in the rejection of claim 1, further teach wherein the primary server does not store the second data table, and wherein the secondary server does not store the first data table (Vig, Fig. 11, col. 24, line 52-67 and col. 25, line 1-28 and 45-51, Fig. 11 illustrate the table data is partitioning among a group of BTSNs using the primary key while GSI contents is partitioning among group of GSI nodes using the GSI key, thus, it read on wherein the primary server does not store the second data table, and wherein the secondary server does not store the first data table as claimed).
Claims 2, 7 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Vig et al. (U.S. Patent No. 10,423,493 B1) in view of Block et al. (U.S. Pub. No. 2016/0034361 A1), further in view of Chen et al. (US 20100192148 A1).
Regarding claim 2, Vig as modified by Block teach all claimed limitations as set forth in the rejection of claim 1, but do not explicitly disclose: obtaining, by the primary server, a query instruction, wherein the query instruction comprises a query column and a query condition, and wherein the query instruction queries data in first partition table meeting the query condition; and executing, by the primary server, the query instruction on the first partition table.
Chen teaches: obtaining, by the primary server, a query instruction, wherein the query instruction comprises a query column and a query condition, and wherein the query instruction queries data in first partition table meeting the query condition (Chen, figs. 3A-B, par. [0040]-
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include obtaining, by the primary server, a query instruction, wherein the query instruction comprises a query column and a query condition, and wherein the query instruction queries data in first partition table meeting the query condition; and executing, by the primary server, the query instruction on the first partition table into distributed database of Vig.
Motivation to do so would be to include obtaining, by the primary server, a query instruction, wherein the query instruction comprises a query column and a query condition, and wherein the query instruction queries data in first partition table meeting the query condition; and executing, by the primary server, the query instruction on the first partition table to improved performance and reduced data flow (Chen, par. [0024]).
As per claims 7 and 12, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2 and are similarly rejected.
Claims 3-5, 8-10 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Vig et al. (U.S. Patent No. 10,423,493 B1) in view of Block et al. (U.S. Pub. No. 2016/0034361 A1), further in view of Mukherjee et al. (US 20160026667 Al).
Regarding claim 3, Vig as modified by Block teach all claimed limitations as set forth in the rejection of claim 1, but do not explicitly disclose: obtaining, by the primary server, a query instruction, wherein the query instruction comprises a query column and a query condition, and wherein the query instruction querying data in the second partition table meeting the query condition; and sending, by the primary server, the query instruction to the secondary server to enable the secondary server to execute the query instruction on the second partition table.
Mukherjee teaches: obtaining, by the primary server, a query instruction, wherein the query instruction comprises a query column and a query condition, and wherein the query instruction querying data in the second partition table meeting the query condition (Mukherjee, figs. 4-6, par. [0140]-[0145], a query instruction to obtain data where the query instruction can be interpreted as a query instruction comprising a query column and a query condition, and wherein the query instruction querying data in the second partition table meeting the query condition); and sending, by the primary server, the query instruction to the secondary server to enable the secondary server to execute the query instruction on the second partition table (Mukherjee, figs. 4-6, par. [0140]-[0145], a query instruction can be sent to parallel severs used as slaves execute the queries against data divided into extents, where the parallel severs can be interpreted as the secondary server to enable the secondary server to execute the query instruction on the second partition table).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include obtaining, by the primary server, a query instruction, wherein the query instruction comprises a query column and a query condition, and wherein the query instruction querying data in the second partition table meeting the query condition; and sending, by the 
Motivation to do so would be to include obtaining, by the primary server, a query instruction, wherein the query instruction comprises a query column and a query condition, and wherein the query instruction querying data in the second partition table meeting the query condition; and sending, by the primary server, the query instruction to the secondary server to enable the secondary server to execute the query instruction on the second partition table to improve Query Performance (Mukherjee, paragraph [0013]).
Regarding claim 4, Vig as modified by Block teach all claimed limitations as set forth in the rejection of claim 1, but do not explicitly teach obtaining, by the primary server, a query instruction, wherein the query instruction comprises a first query column, a first query condition corresponding to the first query column, a second query column, and a second query condition corresponding to the second query column, wherein an "and" relationship exists existing between the first query condition and the second query condition, and wherein the query instruction queries; and executing, by the primary server, the query instruction on the first partition table.
Mukherjee teaches: obtaining, by the primary server, a query instruction, wherein the query instruction comprises a first query column, a first query condition corresponding to the first query column (Mukherjee, figs. 11A-C, par. [0232]-[0233], a query select statement instruction comprises of a table and columns. Where the query select statement can be interpreted to comprises the first query condition corresponding to the first query column; also see Mukherjee, figs. 11 A-C, par. [0236], “SELECT*FROM R2H1, HI' WHERE R2H 1.C2=H1'.C1[0236] For database server instance 116:” Where R2H1.C2 can be interpreted as the 
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include obtaining, by the primary server, a query instruction, wherein the query instruction comprises a first query column, a first query condition corresponding to the first query column, a second query column, and a second query condition corresponding to the second query column, wherein an "and" relationship exists existing between the first query condition and the second query condition, and wherein the query instruction queries; and executing, by the primary server, the query instruction on the first partition table into distributed database of Vig.

Regarding claim 5, Vig as modified by Block teach all claimed limitations as set forth in the rejection of claim 1, but do not explicitly disclose: obtaining, by the primary server, a query instruction, wherein the query instruction comprises a first query column, a first query condition corresponding to the first query column, a second query column, and a second query condition corresponding to the second query column, wherein an “or” relationship exists between the first query condition and the second query condition, and wherein the query instruction queries data in the first partition table meeting the first query condition and data in the second partition table meeting the second query condition; splitting, by the primary server, the query instruction into a first query instruction and a second query instruction, wherein the first query instruction comprises comprising the first query column and the first query condition, and wherein the second query instruction comprises comprising the second query column and the second query condition; executing, by the primary server, the first query instruction on the first partition table; and sending, by the primary server, the second query instruction to the secondary server to enable the secondary server to execute the second query instruction on the second partition table.

It would have been obvious to one of ordinary skill in art at the time of the invention was made to include obtaining, by the primary server, a query instruction, wherein the query instruction comprises a first query column, a first query condition corresponding to the first query column, a second query column, and a second query condition corresponding to the second query column, wherein an “or” relationship exists between the first query condition and the second query condition, and wherein the query instruction queries data in the first partition table meeting the first query condition and data in the second partition table meeting the second query condition; splitting, by the primary server, the query instruction into a first query instruction and a second query instruction, wherein the first query instruction comprises comprising the first 
Motivation to do so would be to include obtaining, by the primary server, a query instruction, wherein the query instruction comprises a first query column, a first query condition corresponding to the first query column, a second query column, and a second query condition corresponding to the second query column, wherein an “or” relationship exists between the first query condition and the second query condition, and wherein the query instruction queries data in the first partition table meeting the first query condition and data in the second partition table meeting the second query condition; splitting, by the primary server, the query instruction into a first query instruction and a second query instruction, wherein the first query instruction comprises comprising the first query column and the first query condition, and wherein the second query instruction comprises comprising the second query column and the second query condition; executing, by the primary server, the first query instruction on the first partition table; and sending, by the primary server, the second query instruction to the secondary server to enable the secondary server to execute the second query instruction on the second partition table to improve Query Performance (Mukherjee, paragraph [0013]).
As per claims 8-10, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 3-5 respectively and are similarly rejected.
As per claims 13-15, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 3-5 respectively and are similarly rejected.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Vig et al. (U.S. Patent No. 10,423,493 B1) in view of Block et al. (U.S. Pub. No. 2016/0034361 A1), further in view of Kuwahara et al. (U.S. Pub. No. 2005/0178823 A1).
Regarding claim 20, Vig as modified by Block teach all claimed limitations as set forth in the rejection of claim 1, but do not explicitly disclose: wherein each of the first data table and the second data table comprises a customer name, an account number, an age, and a balance.
Kuwahara teaches: wherein each of the first data table and the second data table comprises a customer name, an account number, an age, and a balance (Fig. 3 illustrate a table comprising customer number (account number), name, age and account balance; in conjunction with the first table and second table as taught by Vig as explained above, it teaches wherein each of the first data table and the second data table comprises a customer name, an account number, an age, and a balance as claimed).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include wherein each of the first data table and the second data table comprises a customer name, an account number, an age, and a balance into distributed database of Vig.
Motivation to do so would be to include wherein each of the first data table and the second data table comprises a customer name, an account number, an age, and a balance to display more detailed information for a customer (Kuwahara, paragraph [0005], line 9-11).
Response to Arguments
Applicant’s amendments to the claims have overcome 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/09/2020.
Applicant’s arguments with respect to claims 1, 6 and 11 have been considered but are moot in view of the new ground(s) of rejection (See new references of Vig and Block).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168              

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168